708 So. 2d 1045 (1998)
Joel J. JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 98-0555.
District Court of Appeal of Florida, Fourth District.
May 6, 1998.
Joel J. Jones, Raiford, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the summary denial of Appellant's motion for postconviction relief as legally insufficient. The motion did not include all the contents required by rule 3.850(c) and any factual allegations were conclusory. However, the denial should have been a dismissal with leave to file an amended motion. Accordingly, our affirmance is without prejudice to Appellant's refiling an amended motion complying with the requirements of rule 3.850(c), particularly including a nonconclusory statement of facts relied on in support thereof, within thirty days of this court's mandate. See Tory v. State, 686 *1046 So.2d 689 (Fla. 4th DCA 1996); Flint v. State, 561 So. 2d 1343 (Fla. 1st DCA 1990).
GUNTHER, POLEN and KLEIN, JJ., concur.